DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Participation in the Global/IP5 Patent Prosecution Highway (PPH)
	The ‘Request for Participation in the Global/IP5 Patent Prosecution Highway (PPH)’, filed on 08 September 2020, was GRANTED (see ‘Decision on Petition’, mailed 02 October 2020).

Amendment and Response to Non-Final Office Action
The ‘Amendment and Response to Non-Final Office Action’, filed 03 August 2021, has been ENTERED and the allegations/arguments have been fully considered.

Status of Claims
	Claims 1-26, 33, 37, 39, 41-44, 49-56, 59, 60, and 62-112 are canceled.
	Claims 27, 29, 30-32, 34, 35, 40, 45-47, 57, 58, and 61 are amended.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 28 April 2021, has been fully considered.



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Double Patenting, U.S. Patent Application No. 17/014,910 further in view of U.S. Patent Application Publication No. 2010/0190173’ found in the ‘Non-Final Office Action’, mailed 03 May 2021, the ‘Amendment and Response to Non-Final Office Action’ (p17-18), filed 03 August 2021, alleges/argues this rejection is moot in view of the amendments.  In view of the amendments to the claims the allegations/arguments are found persuasive and, thus, this rejection is withdrawn.
In response to the ‘Claim Rejections - 35 U.S.C. § 101, Non-Patent Eligible Subject Matter – Laws of Nature, Natural Phenomena, and Abstract Ideas’, mailed 03 May 2021, the ‘Amendment and Response to Non-Final Office Action’ (p18), filed 03 August 2021, alleges/argues claims 27 and 46 are amended to include an additional step to resolve the 101 issue.  In view of the amendments to the claims the allegations/arguments are found persuasive and, thus, this rejection is withdrawn.  Following the patent subject matter eligibility analysis, the claims are drawn to a method of accurately determining consensus molecular subtype (CMS) of a colorectal cancer from a tissue sample of a patient/method of classifying a human colorectal cancer tumor into a consensus molecular subtype (CMS) from a CMS probability score report prepared from an abbreviated gene expression profile of the tumor comprising a series of steps (e.g., “obtaining”, “determining”, “generating”, Step 1.  Under Step 2A Prong One, the claim recites the judicial exceptions: 1) the relationship/correlation between a CMS score and the type of colorectal cancer, which corresponds to the concepts identified as laws of nature and natural phenomena by the courts; and 2) a “mental” process of evaluating/interpreting data/information (e.g., “determining… a probability score for CMS1, CMS2, CMS3, and CMS4” (claim 27), “determining… a first CMS probability score the CMS of the colorectal cancer tumor corresponds with the first CMS profile” (claim 46) and “classifying the colorectal cancer tumor as having the first CMS profile where the first CMS probability score is above a predictive threshold” (claim 46)) which corresponds to “an abstraction”; and idea having no particular concrete or tangible form.  However, under Step 2A Prong Two
In response to the ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’ found in the ‘Non-Final Office Action’, mailed 03 May 2021, the ‘Amendment and Response to Non-Final Office Action’ (p18), filed 03 August 2021, alleges/argues the language “based on” has been replaced with language submitted to be sufficiently definite under the statute.  In view of the amendments to the claim and upon further consideration, the allegations/arguments are found persuasive and, thus, this rejection is withdrawn.
The most relevantly identified references are: 1) U.S. Patent Application Publication No. 2010/0190173 (see ‘Information Disclosure Statement’, filed on 08 September 2020; herein “COWENS”); and 2) Linnekamp et al. (Consensus molecular subtypes of colorectal cancer are recapitulated in in vitro and in vivo models. March 2018. Cell Death & Differentiation. Vol. 25, No. 3, pages 616-633; ‘Information Disclosure Statement’, filed 08 September 2020; “LINNEKAMP”).  COWENS discloses methods of predicting clinical outcome in a subject diagnosed with colorectal cancer.  LINNEKAMP describes methods for classifying human colorectal cancers into consensus molecular subtypes (CMS).  However, neither COWENS nor LINNEKAMP, alone or in combination, teaches or suggests: 1) a method of accurately determining a consensus molecular subtype of a colorectal cancer from a cancer patient comprising the steps recited in independent claim 27; and/or 2) a method of classifying a human colorectal cancer tumor into a consensus molecular 
In view of the amendments to the claims along with the presented allegations/arguments in the ‘Amendment and Response to Non-Final Office Action’, filed 03 August 2021, the rejections found in the ‘Non-Final Office Action’, mailed 03 May 2021, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 27-32, 34-36, 38, 40, 45-48, 57, 58, and 61 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636